       Case 1:19-cv-01753-JPW-JFS Document 76 Filed 09/29/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF PENNSYLVANIA
 ASSOCIATES IN MEDICAL
 TOXICOLOGY, PC, et al.,

                  Plaintiffs,

 v.                                               Case No: 1:19-cv-01753-YK

 EMOGENE RENEA SNYDER, et al.,

                 Defendants.

             PLAINTIFFS’ MOTION FOR LEAVE TO SERVE SUBPOENAS

       Plaintiffs Associates in Medical Toxicology, P.C. (“AMT”), and Philip W. Moore, DO

(“Dr. Moore”) (hereinafter collectively referred to as “Plaintiffs”), by and through undersigned

counsel, and pursuant to Rule 45(a) of the Federal Rules of Civil Procedure, respectfully move

for entry of an Order granting them leave to serve subpoenas upon Defendant Emogene Renea

Snyder’s (“Defendant”) physicians to obtain certain medical records, for the reasons set forth in

the accompanying Memorandum of Law in Support of the Motion, filed contemporaneously

herewith. As reflected in Counsel for Defendant’s correspondence to the Court dated July 2,

2020, Defendant opposes the instant motion.

Dated: September 29, 2020                     Respectfully submitted,

                                              /s/Dennis E. Boyle
                                              Dennis E. Boyle (PA49618)
                                              Blerina Jasari (Admitted pro hac vice)
                                              Berliner, Corcoran & Rowe L.L.P.
                                              1101 Seventeenth Street, N.W., Suite 1100
                                              Washington, DC 20036
                                              Telephone: (202) 293-5555
                                              Email: dboyle@bcr-dc.com
                                                     bjasari@bcr-dc.com

                                              /s/Kathleen Misturak-Gingrich
                                              Kathleen Misturak-Gingrich (PA#41682)
                                              Law Offices of Peter J. Russo, P.C.
Case 1:19-cv-01753-JPW-JFS Document 76 Filed 09/29/20 Page 2 of 3




                             245 Grandview Avenue, Suite 102
                             Camp Hill, PA 17011
                             Telephone: (717) 591-1755
                             Email: kgingrich@pjrlaw.com
                             Counsel for Plaintiffs




                                2
       Case 1:19-cv-01753-JPW-JFS Document 76 Filed 09/29/20 Page 3 of 3




                                    CERTIFICATE OF SERVICE

        I, Dennis E. Boyle, Esquire, hereby certify that on September 29, 2020, a true and correct copy of

the foregoing Motion for Leave to Serve Subpoenas and the Memorandum of Law in Support thereof,

were electronically filed with the Court using the CM/ECF system which will automatically send email

notification of such filing to the following attorneys of record:


                 Paige Macdonald-Matthes, Esquire
                 Joshua Kaplan, Esquire
                 Obermayer Rebmann Maxwell & Hippel LLP
                 200 Locust Street, Suite 400
                 Harrisburg, PA 17101-1508

                 Counsel for Defendants




                                                   /s/Dennis E. Boyle
                                                   Dennis E. Boyle
